Title: From Thomas Jefferson to John Barnes, 29 August 1807
From: Jefferson, Thomas
To: Barnes, John


                        
                            Dear Sir
                            
                            Monticello Aug. 29. 07.
                        
                        Your letter of the 19th. was not recieved till the 27th. thro’ some error of the post, which comes here
                            daily. it is another proof in addition to the numerous others I have recieved of your friendship. I will avail myself of
                            your kind offer of assistance only so far as to omit my this month’s remittance destined for you. this will enable me,
                            without failing in my other engagements to meet my losses here, which are at least 1000. D.
                        I once more give you the trouble of recieving my money at the bank of the US. and making for me the
                            remittances of this month. I shall be in Washington from the 3d. to the 5th. of Octob. consequently in time to do the
                            business of that month for myself. I now inclose you a check on the bank US. payable Sep. 5. for 1590. D. which I will
                            pray you to apply as follows.
                        
                     
                        remit
                        to Philadelphia to
                        Messrs. Jones & Howell
                        49.
                        97
                     
                     
                        
                        
                        Caldcleugh & Thomas merchts.
                        24.
                        43.
                     
                     
                        
                        to Baltimore to 
                        mr Gabriel Christie for duties
                        100.
                        39
                     
                     
                        
                        
                        messrs. Mayer & Brantz merchts.
                        3.
                        12
                     
                     
                        
                        to Norfolk to
                        mr Pennock
                        500.
                        
                     
                     
                        
                        to Richmond to
                        messrs. Gibson & Jefferson
                        100.
                        
                     
                     
                        
                        to Monticello to
                        myself
                        690.
                        
                     
                     
                        pay
                        in Georgetown to
                        mr Melvin taylor
                        119.
                        18
                     
                     
                        
                        
                        balance to account
                        
                           2.
                        
                        
                           91
                        
                     
                     
                        
                        
                        
                        1590.
                        
                     
                  
                        if the remittance to me leaves Washington the evening of the 5th. I shall recieve it the 8th. and set out
                            for Bedford the 9th. I salute you with great affection & respect.
                        
                            Th: Jefferson
                            
                        
                    